Citation Nr: 1041293	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  09-02 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of polio 
(claimed as weakness to upper body, legs, hips, and left side 
post-polio).

2.  Entitlement to service connection for macular degeneration, 
right eye (claimed as bilateral cataracts.)

3.  Entitlement to service connection for allergic reactions.

4.  Entitlement to service connection for a cardiovascular 
disability (claimed as heart disorder/stroke).  

5.  Entitlement to service connection for bilateral knee 
osteoarthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from March 1951 to March 1953.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran and his wife testified before the undersigned Acting 
Veterans Law Judge at a videoconference Board hearing in October 
2010 and a copy of the hearing transcript has been added to the 
record.

The issue of entitlement to service connection for a 
lumbar spine disorder has been raised by the record but 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over this issue and it is referred to the AOJ 
for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for residuals of 
polio is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  There is no in-service evidence of macular degeneration of 
the right eye and no competent medical evidence linking the 
Veteran's current macular degeneration of the right eye to active 
service.

2.  There is no in-service evidence of allergic reactions in 
service and no competent medical evidence linking the Veteran's 
current allergic reactions to active service.

3.  There is no in-service evidence of a cardiovascular 
disability, no evidence of a cardiovascular disability within the 
first post-service year, and no competent medical evidence 
linking the Veteran's current heart disorder/stroke to active 
service.

4.  There is no in-service evidence of bilateral knee 
osteoarthritis or within one year after service separation and no 
competent medical evidence linking the Veteran's current 
bilateral knee osteoarthritis to active service.


CONCLUSIONS OF LAW

1.  Service connection for macular degeneration of the right eye 
is not established.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).

2.  Service connection for allergic reactions is not established.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.303, 3.304 (2010).

3.  Service connection for a cardiovascular disability is not 
established including on a presumptive service connection basis.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2010).

4.  Service connection for bilateral knee osteoarthritis is not 
established including on a presumptive service connection basis.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.

In a letter issued in June 2006, VA notified the appellant of the 
information and evidence needed to substantiate and complete his 
claims, including what part of that evidence he was to provide 
and what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the 
appellant to submit medical evidence relating the claimed 
disabilities to active service and noted other types of evidence 
the Veteran could submit in support of his claims.  This letter 
included notice of the five elements of a service-connection 
claim as is required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Veteran also was informed of when and where 
to send the evidence.  After consideration of the contents of 
this letter, the Board finds that VA has satisfied substantially 
the requirement that the Veteran be advised to submit any 
additional information in support of his claims.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence does 
not support granting service connection for any of the claimed 
disabilities adjudicated on the merits in this decision.  Thus, 
any failure to develop these claims under the VCAA cannot be 
considered prejudicial to the Veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  The claimant also has had the 
opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out 
that the Veterans Court held that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  As appropriate notice was sent in June 2006, prior 
to the September 2006 decision on appeal, the June 2006 notice is 
considered timely.  Because the appellant's claims of service 
connection for macular degeneration, right eye, allergic 
reactions, a cardiovascular disability, and for bilateral knee 
osteoarthritis are being denied in this decision, any question as 
to the appropriate disability rating or effective date is moot.  
See Dingess, 19 Vet. App. at 473.

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence and affording 
him the opportunity to give testimony before the RO and the 
Board.  It appears that all known and available records relevant 
to the issues on appeal have been obtained and associated with 
the Veteran's claims file; the Veteran has not contended 
otherwise.  The Veteran does not contend, and the evidence does 
not show, that he is in receipt of Social Security Administration 
(SSA) disability benefits such that a remand to obtain his SSA 
records is required.

In October 2006 correspondence from the Veteran, it was noted 
that his service treatment records were missing and likely 
destroyed in the July 1973 fire at the National Personnel Records 
Center (NPRC).  In cases where the Veteran's service treatment 
records (or other pertinent records, for that matter) are 
unavailable through no fault of the claimant, there is a 
heightened obligation to assist the claimant in the development 
of his or her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
VA also must provide an explanation to the appellant regarding 
VA's inability to obtain his or her service treatment records.  
Dixon v. Derwinski, 3 Vet. App. 261 (1992). The Veterans Court 
also has held that VA's efforts to obtain service department 
records shall continue until the records are obtained or unless 
it is reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  Hayre 
v. West, 188 F.3d 1327 (Fed. Cir. 1999); see also McCormick v. 
Gober, 14 Vet. App. 39 (2000).  In this case, it is reasonably 
certain that further efforts to attempt to obtain the Veteran's 
missing service treatment records would be futile.

As to any duty to provide an examination and/or seek a medical 
opinion, the Board notes that in the case of a claim for 
disability compensation, the assistance provided to the claimant 
shall include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary to 
make a decision on the claim.  An examination or opinion shall be 
treated as being necessary to make a decision on the claim if the 
evidence of record, taking into consideration all information and 
lay or medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of disability; 
and indicates that the disability or symptoms may be associated 
with the claimant's act of service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

VA need not conduct an examination with respect to the service 
connection claims denied in this decision because the information 
and evidence of record contains sufficient competent medical 
evidence to decide the claims.  38 C.F.R. § 3.159(c)(4).  There 
is no competent evidence which suggests a causal link between the 
claimed disorders and any incident of active duty.  Indeed, in 
view of the chronological gap in time of several decades between 
the claimed disorders and active service, the Board concludes 
that any opinion attempting to relate the Veteran's claimed 
disorders to service would be entirely speculative.  And current 
regulations provide that service connection may not be based on a 
resort to speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102 (2010); Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); and Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
There is no evidence, other than the Veteran's statements, which 
indicates that macular degeneration, allergic reactions, a 
cardiovascular disability, or bilateral knee osteoarthritis may 
be associated with service.  The Veteran is not competent to 
testify as to etiology of any of these disabilities as they 
require medical expertise to diagnose.  Thus, an examination is 
not required.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In summary, VA has done everything reasonably possible to notify 
and to assist the Veteran and no further action is necessary to 
meet the requirements of the VCAA.

Legal Criteria

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of 
service connection there must be competent evidence of a current 
disability; medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and competent evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

In addition to the above requirements, there are alternative 
methods of establishing service connection under 38 C.F.R. § 
3.303(b).  For example, a claimant may establish service 
connection by chronicity.  Chronicity is established if the 
claimant can demonstrate (1) the existence of a chronic disease 
in service and (2) present manifestations of the same disease.  
See Savage v. Gober, 10 Vet .App. 488 (1997).  Alternatively, the 
claimant may establish service connection by continuity of 
symptomatology.  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) there is post service evidence of the same 
symptomatology; and (3) there is medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post service symptomatology.  Savage, 10 Vet. 
App. at 495. 

In addition, certain chronic diseases, such as arthritis and 
cardiovascular-renal disease, may be presumed to have been 
incurred during service if they become disabling to a compensable 
degree within one year of separation from active duty.  38 C.F.R.  
§§ 3.307, 3.309.  Disorders diagnosed more than one year after 
discharge may still be service connected if all the evidence, 
including pertinent service records, establishes that the 
disorder was incurred in service.  38 C.F.R. § 3.303(d).

Factual Background

The Veteran contends that he was diagnosed as having a vision 
disorder 6 years prior to service, experienced "bleeding eyes" 
while hospitalized during service, and his current vision 
disorder was aggravated by service.  With regard to the claimed 
allergic reaction, the Veteran contends that he was hospitalized 
during service for fever, internal bleeding, vomiting, hives, 
rash, and bleeding in the eyes and, during these 
hospitalizations, he was given antibiotics and other medications 
which caused allergic complications later.  With regard to the 
claimed cardiovascular disability, the Veteran contends that he 
was diagnosed as having a heart disorder in 1977 and suffered a 
stroke in March 2004.  Finally, with regard to the bilateral knee 
disorder, the Veteran contends that he fell from a 15 foot high 
wall at Pusan Harbor during service, injuring his knees.  He was 
diagnosed subsequently with arthritis and had knee replacements 
in August 2004 and January 2005.  The Veteran also has submitted 
various lay statements from his wife, his sister, his brother, 
and other service members which reinforce certain of his 
allegations, particularly that he had poor vision prior to 
service and was hospitalized on several occasions during service.

Unfortunately, almost all of the Veteran's service treatment 
records are unavailable.  The RO has made several attempts to 
obtain copies of these records, but it appears that they were 
destroyed in a 1973 fire at the NPRC.  While most of the 
Veteran's service treatment records are unavailable, his March 
1953 separation examination has been associated with the claims 
file.  This report shows normal lower extremities, eyes, sinuses, 
and heart at the Veteran's separation from active service.  This 
report also shows that the Veteran had experienced abortive polio 
as an infant and had angioneurotic edema for several years.  This 
report shows further that the Veteran was hospitalized twice 
during service for treatment of angioneurotic edema.  Also of 
record are hospital admissions reports from the Veteran's service 
which show that he was hospitalized and diagnosed as having 
pyrexia (fevers) in August 1951, erythema in October 1951, and 
urethritis in June 1952.  

The Veteran's private treatment records dated from May 1977 
through September 2010 show that he had a slight enlargement of 
the heart in May 1977 and a myocardial ischemia in April 1984.  
The Veteran was diagnosed as having hypertension and coronary 
artery disease in March 2004 and suffered a stroke in March 2004.  
The Veteran saw Dr. J.T.K., an ophthalmologist, as early as March 
2005.  Although records from Dr. J.T.K. are handwritten and very 
difficult to read, it appears that the Veteran was diagnosed as 
having cataracts in March 2005.  The Veteran saw Dr. B.M.M, an 
ear, nose, and throat doctor, as early as January 2006 for sinus 
problems.  The record also shows that he had right knee 
replacement in August 2004 and left knee replacement in January 
2005 with Dr. R.C.

Analysis

The Board finds that the preponderance of the evidence is against 
the claims for service connection for macular degeneration of the 
right eye, allergic reactions, heart disorder/stroke, and 
bilateral knee osteoarthritis.  First, there is no evidence of 
any of these disorders in service or within one year after 
service separation such that service connection for a 
cardiovascular disability or for bilateral knee osteoarthritis is 
warranted on a presumptive service connection basis.  See 
38 C.F.R. §§ 3.307, 3.309.  The Board acknowledges that the 
Veteran was hospitalized on several occasions during active 
service.  None of the in-service hospital admission reports show 
treatment for any of the claimed disabilities, however.  
Significantly, the Veteran's March 1953 separation physical 
examination showed normal lower extremities, eyes, sinuses, and 
heart.  While the Board notes that, in a case where the service 
treatment records are unavailable, VA has a heightened obligation 
to explain its findings and conclusions and to consider the 
benefit-of-the-doubt rule pursuant to O'Hare, 1 Vet. App. at 367, 
there is no evidence of a heart disorder until at least 1977, 
approximately 24 years after service.  There also is no evidence 
of any of the other claimed disorders until 2004, approximately 
51 years after service.  The Board notes that evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered as 
evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  Furthermore, there is no medical evidence in 
the record that links any of these disorders to active service or 
any incident of such service.  The Veteran also has not 
identified or submitted any competent evidence, to include a 
medical nexus, which links macular degeneration, right eye, 
allergic reactions, a cardiovascular disability, or bilateral 
knee osteoarthritis to active service or any incident of such 
service.  Thus, the Board finds that service connection for these 
disabilities is not warranted.  

It is acknowledged that the Veteran is competent to give evidence 
about his observable symptomatology.  Layno v. Brown, 6 Vet. App. 
465 (1994).  It also is acknowledged that lay evidence concerning 
continuity of symptoms after service, if credible, ultimately is 
competent, regardless of the lack of contemporaneous medical 
evidence.  Buchanan, 451 F.3d at 1331.  Here, however, any 
statements as to continuous health problems since service are not 
found to be persuasive in light of the fact that the Veteran did 
not complain of these problems until more than 5 decades 
following service separation.  Such histories reported by the 
Veteran for treatment purposes are of more probative value than 
the more recent assertions and histories given for VA disability 
compensation purposes.  Rucker v. Brown, 10 Vet. App. 67, 73 
(1997) (finding that lay statements found in medical records when 
medical treatment was being rendered may be afforded greater 
probative value; statements made to physicians for purposes of 
diagnosis and treatment are exceptionally trustworthy because the 
declarant has a strong motive to tell the truth in order to 
receive proper care); see also Pond v. West, 12 Vet. App. 341 
(1999) (finding that, although Board must take into consideration 
the Veteran's statements, it may consider whether self-interest 
may be a factor in making such statements).

For these reasons, continuity of symptomatology has not been 
established either through the medical evidence or through the 
Veteran's statements.  As such, the Board finds that the 
Veteran's statements regarding continuity of symptomatology are 
not credible.  The Board also finds that the lay statements 
submitted by the Veteran's wife, sister, brother, and fellow 
service-members are of little probative value as they only 
confirm some of the Veteran's allegations, particularly that the 
Veteran had poor vision prior to service and was hospitalized on 
several occasions during service.  Whether or not the Veteran had 
poor vision prior to service is irrelevant in this case because 
the March 1953 separation examination showed normal eyes and the 
earliest indication of any eye disorder is dated in 2004, 
approximately 51 years after service separation.  See Maxson, 230 
F.3d at 1333.  As discussed above, the Board has conceded that 
the Veteran was hospitalized on more than one occasion during 
service.  Accordingly, lay statements supporting this fact are of 
little probative value.       

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for macular degeneration, right 
eye (claimed as bilateral cataracts) is denied.  

Entitlement to service connection for allergic reactions is 
denied.

Entitlement to service connection for a cardiovascular disability 
(claimed as heart disorder/stroke) is denied.  

Entitlement to service connection for bilateral knee 
osteoarthritis is denied.  

REMAND

As discussed above, almost all of the Veteran's service treatment 
records are unavailable.  The Veteran's March 1953 separation 
examination is of record, however, and shows that he had 
experienced abortive polio as an infant.  This report also shows 
that the Veteran had experienced angioneurotic edema for several 
years and was hospitalized twice in service for treatment of this 
disability.  Also of record are hospital admissions reports from 
service which show that the Veteran was hospitalized and 
diagnosed as having pyrexia (fevers) in August 1951, erythema in 
October 1951, and urethritis in June 1952. 

The Board notes that every Veteran shall be taken to have been in 
sound condition when examined, accepted and enrolled for service, 
except as to defects, infirmities or disorders noted at the time 
of the examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. § 1112.  A preexisting injury or 
disease will be considered to have been aggravated by service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

The Veteran contends that he suffers from "post-polio syndrome" 
and that this disorder was aggravated by active service.  "Post-
polio syndrome" appears to be a condition occurring most often 
in individuals who contracted severe cases of polio before age 10 
and is characterized by fatigue, exhaustion, muscle weakness, 
painful joints, and occasionally difficult breathing.  While 
there is no actual diagnosis of "post-polio syndrome" in the 
Veteran's available medical records, current private treatment 
records show several complaints of joint pain.  Given the 
Veteran's contentions and the medical evidence of record, the 
Board finds that, on remand, he should be afforded a VA 
examination to determine whether he currently experiences 
residuals of polio, to include "post-polio syndrome" and, if 
so, whether or not this disorder is related to service, including 
on the basis of in-service aggravation.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Schedule the Veteran for appropriate VA 
examination(s) to determine whether he 
currently experiences residuals of polio, to 
include "post-polio syndrome" and, if so, 
whether or not this disorder was caused or 
aggravated by active service.  The claims 
file must be made available to the 
examiner(s) for review.  The examiner(s) 
should review the Veteran's March 1953 
separation physical examination report 
showing that he had experienced abortive 
polio as an infant and angioneurotic edema 
for several years and had been hospitalized 
twice during service for treatment of 
angioneurotic edema.  The examiner(s) also is 
asked to review the hospital admissions 
reports from the Veteran's active service 
which show that he was hospitalized and 
diagnosed as having pyrexia (fevers) in 
August 1951, erythema in October 1951, and 
urethritis in June 1952.  

Based on a review of the claims file and the 
results of the Veteran's physical 
examination, the examiner(s) is asked to 
determine whether the Veteran currently 
experiences any residuals of polio, to 
include "post-polio syndrome," and to 
identify all current residuals, if possible.  
If the Veteran currently experiences 
residuals of polio, to include post-polio 
syndrome, then the examiner(s) is asked to 
determine whether the medical evidence of 
record clearly and unmistakably shows that 
the Veteran's residuals of polio existed 
prior to his entry onto active service in 
March 1951, if possible.  

If the examiner(s) concludes that the 
Veteran's residuals of polio existed prior to 
service, then he or she is asked to determine 
whether the medical evidence of record 
clearly and unmistakably shows that the 
Veteran's pre-existing residuals of polio 
were aggravated by service.  

If the examiner(s) concludes that the Veteran 
did not have residuals of polio which existed 
prior to service, then he or she is asked to 
opine whether is it at least as likely as not 
(i.e., a 50 percent or greater probability) 
that the Veteran's current polio residuals, 
if diagnosed, were incurred in service.  A 
complete rationale must be provided for any 
opinion(s) expressed.  

2.  Thereafter, readjudicate the Veteran's 
claim of service connection for residuals of 
polio.   If the benefits sought on appeal 
remain denied, the Veteran and his service 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


